OFFICE ACTION
Allowance Subject Matter
Claims 1-13 are allowed.  Following is the Examiner’s statement of reason for allowance:

Claims 6-19 of the conflicted U.S. Patent No. 11,004,764 to Hoegerl, et al and the pending claims 1-13 are claiming a common subject matter.  However, the Terminal Disclaimer dated July 12, 2022 has overcome the Obviousness-Type Double Patenting Rejection filed on April 12, 2022.  Moreover, the closest prior art, U.S. Publication 2018/0145007 to Hatano et al, does not anticipate or suggest all limitations of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 01/13/2021, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 21, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815